       Case: 1:21-cv-00877-PAG Doc #: 13-7 Filed: 08/04/21 1 of 3. PageID #: 79




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 Medical Quant USA, Inc.,                         )   CASE NO.: 1:21 cv 877
                                                  )
         Plaintiff(s)                             )   JUDGE PATRICIA A. GAUGHAN
                                                  )
 vs.                                              )
                                                  )   PROPOSED]     FINAL     ORDER
 Radiant Life Technologies Ltd.,                  )   GRANTING    THE   MOTION   OF
                                                  )   PLAINTIFF MEDICAL QUANT USA,
         Defendant(s)                             )   INC. D/B/A MULTI-RADIANCE FOR
                                                  )   DEFAULT JUDGMENT AND ORDER
                                                  )   OF PERMANENT INJUNCTION AND
                                                  )   JUDGMENT AGAINST RADIANT LIFE
                                                  )   TECHNOLOGIES, LTD

        Having considered Plaintiff, Medical Quant USA, Inc. dba Multi-Radiance’s (“Multi-

Radiance”), Motion for Default Judgment, the Memorandum in Support, the incorporated

attachments, the declaration of Stephen H. Jett, the Complaint, and the entire record in this action,

the Court hereby ORDERS as follows.

        Defendant, Radiant Life Technologies, Ltd (“RL”), its directors, principals, officers,

members, agents, servants, employees, representatives, successors, and assigns, and all those

acting in concert, or participation with it, including, without limitation, its website provider, shall

be and hereby are, PERMANENTLY ENJOINED and restrained from:

   1. Imitating, copying or making any infringing use or infringing distribution of items

        protected by Multi-Radiance’s registered trademarks, including but not limited to, the

        following Trademark Registration Number:

           a. 3,880,197 (“MULTI RADIANCE”);

   2. Manufacturing, assembling, producing, distributing, offering for distribution, circulating,

        selling, offering for sale, advertising, importing, promoting, or displaying, online or



                                                  1
 Case: 1:21-cv-00877-PAG Doc #: 13-7 Filed: 08/04/21 2 of 3. PageID #: 80




   otherwise, any item or thing bearing any reproduction, counterfeit, copy, or colorable

   imitation of any of Multi-Radiance’s registered trademarks or service marks, including the

   Trademark Registration No. listed in Paragraph (1) above;

3. Using, online or otherwise, any simulation, reproduction, counterfeit, copy, or colorable

   imitation of Multi-Radiance’s registered trademarks or service marks including Trademark

   Registration No. listed in Paragraph (1) above, in connection with the manufacture,

   distribution, offering for distribution, sale, offering for sale, advertisement, or promotion

   of any item not authorized or licensed by Multi-Radiance;

4. Using, online or otherwise, any false designation or origin or false description which can

   or is likely to lead the trade, public, or individuals to erroneously believe that any item has

   been manufactured, produced, distributed, offered for distribution, advertised, promoted,

   displayed, licensed, sponsored, approved or authorized by Multi-Radiance, when such is

   not in fact true;

5. Using, online or otherwise, the names, words, logos, or any other variation of any of Multi-

   Radiance’s trademarks in any of RL’s trade or corporate names, including the Trademark

   Registration No. listed in Paragraph (1) above;

6. Engaging in any other activity constituting the illegal distribution of any Multi-Radiance

   item or thing or the infringement of any of Multi-Radiance’s trademarks, or Multi-

   Radiance’s rights in or right to use or to exploit these trademarks, including the Trademark

   Registration No. listed in Paragraph (1) above; and

7. Assisting, aiding, or abetting, any other person or entity in engaging in or performing any

   of the prohibited activities mentioned in paragraphs (1) through (6) above.




                                             2
      Case: 1:21-cv-00877-PAG Doc #: 13-7 Filed: 08/04/21 3 of 3. PageID #: 81




The Court further ORDERS and enters the following JUDGMENT in favor of Multi-Radiance

and against RL:

    1. RL is liable to Multi-Radiance for willful trademark infringement under 15 U.S.C § 1114,

        as a result of its use in commerce of Multi-Radiance’s trademark and imitating the

        following federally registered Trademark Number:

                a. 3,880,197 (“MULTI RADIANCE”);

    2. RL is liable to Multi-Radiance for unfair competition under 15 U.S.C § 1125;

    3. RL is liable to Multi-Radiance for unfair competition under R.C 4165.02;

    4. Judgement is hereby entered in favor of Multi-Radiance and against RL as follows:

                a. Statutory damages:   $200,000.00

                b. Attorney Fees:       $23,028.00

                c. Costs:               $434.00

                d. Total:               $223,462.00

    5. This judgment shall accrue interest, compounded annually, in accordance with 28 U.S.C §

        1961;

    6. RL shall be permanently enjoined from further infringing any of Multi-Radiance’s

        trademarks, including the Trademark identified in the first numbered Paragraph in this

        Order and Final Judgment.

IT IS SO ORDERED:

                                              ____________________________________
                                              PATRICIA A. GAUGHAN
                                              UNITED STATES DISTRICT COURT JUDGE


                                              ____________________
                                              DATE
CL2:523144_v1


                                                  3
